SULLIVAN, Chief Judge
(concurring):
Appellant’s defense focused on the credibility of the victim and her testimony that appellant committed the charged acts. It did not introduce evidence that, if these acts occurred, they were accidental or for medicinal purposes. Admission of evidence of prior sexual misconduct to show intent in this context would normally be suspect. See United States v. Rodriguez, 31 MJ 150, 155 (CMA 1990). However, in view of the ambiguous nature and circumstances surrounding some of the indecent acts alleged and proven in this particular case, I see no error in the Government’s introducing such evidence to fill a possible hole in its case. See United States v. Cuellar, 27 MJ 50, 52 (CMA), cert. denied, 493 U.S. 811, 110 S.Ct. 54, 107 L.Ed.2d 23 (1989).